Title: From Thomas Jefferson to DeWitt Clinton, 16 October 1821
From: Jefferson, Thomas
To: Clinton, DeWitt


Dear Sir
Poplar Forest near Lynchburg.
Oct. 16. 21
I this moment, and at a distant possession at which I am on a visit, recieve your favor of the 1st inst. the book on the subject of the canal is doubtless reserved at Monticello until my return. accept my thanks for it, and my congratulations on the progress of the most splendid and useful work ever undertaken in America, which, while it enriches the state, will immortalize it’s conductors, to no one of whom it is more indebted than yourself I salute you with the assurance of my continued and high respect & esteem.Th: Jefferson